Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-13-22 has been entered.
 	Allowable Subject Matter
	The combination of both dependent claim 18 and dependent claim 19 would be allowable of the prior art of record including all of the limitations of the base claim and any intevening claims. 
Response to the applicant’s arguments 
The previous rejection is withdrawn. 
Over the course of a new search, a new reference was found. 
A new rejection is made herein.  Applicant’s arguments are now moot in view of the new rejection of the claims. 
Claim 1 is amended to recite and Kangas is silent but Lim teaches “…selecting …one of the plurality of candidate landmarks by ranking the plurality of candidate landmarks based at least in part on a recency in which the user has visited each candidate landmark based on an amount of time since the user most recently visited the candidate landmark according to the location history”.  (see definition 7 where the algorithm 1 provides that more recent visits in which the user has visited the area is more relevant and contributes more; and where a recency preference is sued as a next check in prediction, and expert identification; see also abstract where  (i) a weighted updating of user interests based on the recency of their POI visits and (ii) an automatic weighting between POI popularity and user interests based on the tourist’s activity level is made.) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of LIM with the disclosure of Kangas since LIM teaches that a point of interest for a personalized trip recommendation of POI and for touring a city can be determined merely by reviewing FLICKR™ images and determining a weighting for user interests based on a recency of the POI visit and also by weighting a popularity of those among other users.  The recency score can be provided to rank higher more recent user visits rather than past POI interests.  For example, if the most recent visits indicate the Eiffel tower and this is highly ranked amount all users then this landmark is ranked higher and suggested for a trip recommendation.   This can provide a ranking of the best tour sites being based on the “recency POI visits” of multiple users as POI visits are more relevant to a user and contribute more to the modeling of the user’s interests. Additionally, older POI visits are discarded and ranked lower as not as relevant.  See abstract and pages 1-5 of Lim. 
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,495,463 B2 to Basson and in view of Chinese Patent Pub. No.: CN 107787459 to Hui (20170006430A1) that was filed on 7-2-15 which is prior to 9-6-18 and is assigned to Qualcomm and in view of NPL, Lim, Kwan, Springer, Personalized trip recommendation for tourists based on user interests, points of interest visit durations and visit recency, Knowledge and Information Systems volume 54, pages 375–406 (https://link.springer.com/article/10.1007/s10115-017-1056-y) (published on 5-7-17) (hereinafter “LIM”). 


    PNG
    media_image1.png
    512
    693
    media_image1.png
    Greyscale
Kangas discloses “…1. (Original) A method for providing a personalized landmark on a digital map to locate a geographic search result, the method comprising: (see FIG. 5 where a current GPS location is taken and an in range number of landmarks are in range and stored in a data base and those are analyzed in the image in blocks 402-412 for a match between the landmark in the image and also the dataset in range landmarks) (See FIG. 3 where the known landmark and indicator as x is shown  to the user to correct the GPS location)
receiving, at one or more processors, a selection of a point of interest within a digital map presented on a portable device of a user;  (see FIG. 1 where the device can determine 1. A location of the landmark using the GPS receiver and 2. Determine a location of the landmark using an object recognition program and then compare the two for an error to correct the gps)

    PNG
    media_image2.png
    847
    594
    media_image2.png
    Greyscale
Kangas is silent but Basson teaches “…obtaining, by the one or more processors, a location history for the user; (see FIG. 5 where the location of the user is determined in block 508 and then annotated in block 510 and then it is created in a record 512)”.
Claims 1, 7 and 14 are amended to recite and Kangas is silent but Hui teaches “..a location history for the user indicative of locations that the user visited for more than a threshold duration”. (see paragraph 10-13, and 27, 66, 81-103 and claim 20);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of HUI of Qualcomm with the disclosure of Kangas since HUI teaches that a landmark may be frequented regularly by an individual and a threshold time at the location can be stored in a location record. For example, the user may travel to Wholefoods™ and may visit the store. However, the user may be at the bakery at the location for one hour, which greatly exceeds the average time at the point of interest. A location record can be created in a database to indicate that the user spent at the location exceeds the average and then the server can be provided with a location record.  See paragraph 103-121.   This can be used to provide inferences that the store is successful or alternatively that no users are spending any time in other areas and a negative inference can be determined using the GPS trace information.  See paragraph 1-14 and 121 and claims 1-20 of HUI. 



    PNG
    media_image3.png
    792
    645
    media_image3.png
    Greyscale
Kangas discloses “….identifying, by the one or more processors, a plurality of candidate landmarks within a threshold distance of the selected point of interest; (see FIG. 5 where a current GPS location is taken and an in range number of landmarks are in range and stored in a data base and those are analyzed in the image in blocks 402-412 for a match between the landmark in the image and also the dataset in range landmarks)
Claim 1 is amended to recite and Kangas is silent but Lim teaches “…selecting …one of the plurality of candidate landmarks by ranking the plurality of candidate landmarks based at least in part on a recency in which the user has visited each candidate landmark based on an amount of time since the user most recently visited the candidate landmark according to the location history”.  (see definition 7 where the algorithm 1 provides that more recent visits in which the user has visited the area is more relevant and contributes more; and where a recency preference is sued as a next check in prediction, and expert identification; see also abstract where  (i) a weighted updating of user interests based on the recency of their POI visits and (ii) an automatic weighting between POI popularity and user interests based on the tourist’s activity level is made.) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of LIM with the disclosure of Kangas since LIM teaches that a point of interest for a personalized trip recommendation of POI and for touring a city can be determined merely by reviewing FLICKR™ images and determining a weighting for user interests based on a recency of the POI visit and also by weighting a popularity of those among other users.  The recency score can be provided to rank higher more recent user visits rather than past POI interests.  For example, if the most recent visits indicate the Eiffel tower and this is highly ranked amount all users then this landmark is ranked higher and suggested for a trip recommendation.   This can provide a ranking of the best tour sites being based on the “recency POI visits” of multiple users as POI visits are more relevant to a user and contribute more to the modeling of the user’s interests. Additionally, older POI visits are discarded and ranked lower as not as relevant.  See abstract and pages 1-5 of Lim. 

Kangas is silent but Basson teaches “…selecting, by the one or more processors, one of the plurality of candidate landmarks based on at least one of ….(ii) an amount of time since the user most recently visited the candidate landmark according to the location history; and”  (see claims 4-5 where the most frequent landmark is determined for a driver and it is annotated n the navigation information and this can be shared for a second driver that many other drivers spend time at this landmark and they share the annotated information)

    PNG
    media_image4.png
    782
    621
    media_image4.png
    Greyscale
Kangas discloses “….causing, by the one or more processors, an indicator representing the selected landmark and an indicator represented the selected point of interest to be presented within the digital map”.  (See FIG. 3 where the known landmark and indicator as x is shown to the user to correct the GPS location and see paragraph 1) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Basson with the disclosure of Kangas since Basson teaches that a landmark may be frequented regularly by a driver as this is a popular thing to see and enjoy.  This can be annotated and shared to other second drivers that many other first users visit this location (regularly) and that this particular landmark is visited most frequently by a number of first drivers who passed by this point.  See paragraph 1-11.  For example, a popular store or restaurant can be called out to the second driver based on the first driver’s metrics.  Additionally, a tricky route can be determined to be a landmark and can use this to point out a hard to understand route to other GPS users. See paragraph 30-35.  This can provide an improved GPS device as it can call out popular routes that are close by that would otherwise be “hidden” or calls out a hard route using a landmark as assistance or “when you are passing city hall you will see flashing lights on Jones Street. This can provide navigation metadata or hints. See paragraph 1-11 and 30-40 of Basson.

Kangas is silent but Basson teaches “…2. (Original) The method of claim 1, further comprising:
annotating, by the one or more processors, the digital map with a description of a relationship between the selected landmark and the user according to the location history.  (see paragraph 39 where based on the history in data base the landmarks are annotated in response to the GPS location coordinates) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Basson with the disclosure of Kangas since Basson teaches that a landmark may be frequented regularly by a driver as this is a popular thing to see and enjoy.  This can be annotated and shared to other second drivers that many other first users visit this location (regularly) and that this particular landmark is visited most frequently by a number of first drivers who passed by this point.  See paragraph 1-11.  For example, a popular store or restaurant can be called out to the second driver based on the first driver’s metrics.  Additionally, a tricky route can be determined to be a landmark and can use this to point out a hard to understand route to other GPS users. See paragraph 30-35.  This can provide an improved GPS device as it can call out popular routes that are close by that would otherwise be “hidden” or calls out a hard route using a landmark as assistance or “when you are passing city hall you will see flashing lights on Jones Street. This can provide navigation metadata or hints. See paragraph 1-11 and 30-40 of Basson. 

Kangas is silent but Basson teaches “…3. (Original) The method of claim 2, wherein annotating the digital map with a description of a relationship between the selected landmark and the user includes at least one of:
annotating the digital map with an indication of the frequency in which the user has visited the selected landmark; or (see claims 4-5)
annotating the digital map with an indication of a most recent time in which the user has visited the selected landmark.”
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Basson with the disclosure of Kangas since Basson teaches that a landmark may be frequented regularly by a driver as this is a popular thing to see and enjoy.  This can be annotated and shared to other second drivers that many other first users visit this location (regularly) and that this particular landmark is visited most frequently by a number of first drivers who passed by this point.  See paragraph 1-11.  For example, a popular store or restaurant can be called out to the second driver based on the first driver’s metrics.  Additionally, a tricky route can be determined to be a landmark and can use this to point out a hard to understand route to other GPS users. See paragraph 30-35.  This can provide an improved GPS device as it can call out popular routes that are close by that would otherwise be “hidden” or calls out a hard route using a landmark as assistance or “when you are passing city hall you will see flashing lights on Jones Street. This can provide navigation metadata or hints. See paragraph 1-11 and 30-40 of Basson. 

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Australian Patent Pub. No.: AU2010218372B2 to Davis that was filed in 2009 and in view of HUI and in view of Lim. 
Kangas is silent but Davis teaches “…4. (Currently Amended) The method of 
for each of the plurality of candidate landmarks, assigning, by the one or more processors, a score to the candidate landmark based on at least one of (i) the frequency in
which the user has visited the candidate landmark (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided)
or (ii) the amount of time since the user most recently visited the candidate landmark;
ranking, by the one or more processors, each of the plurality of candidate landmarks according to the respective scores; and
selecting, by the one or more processors, a highest ranking candidate landmark”. (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIS with the disclosure of Kangas since DAVIS teaches that a route can have a landmark business that may be frequented regularly and that is highly reviewed.  This can indicate a favorable location and that the location is preferable and should be visited.  However, contrarily a second different business can also be frequented but is reviewed negatively and should be avoided and this can provide a less desirable stop and/or route for a new driver. This can provide an improved GPS device as it can call out popular restaurants and also bad restaurants that are close by that would otherwise be visited.  This can provide navigation hints and providing improved routes near all of the favorable areas. See paragraph 30-37 of Davis. 

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Australian Patent Pub. No.: AU2010218372B2 to Davis that was filed in 2009 and in view of U.S. Patent Application Pub. No.: US 2013/0217333A1 to Spigg et al. and in view of Hui and in view of Lim. 
    PNG
    media_image5.png
    875
    648
    media_image5.png
    Greyscale


Kangas is silent but Spigg et al. teaches “5. (Original) The method of claim 4, wherein for each of the plurality of candidate landmarks assigning a score to the candidate landmark includes: (see paragraph 409-410 where a smartphone can indicate a popular item that is close by that is highly rated by other users)
assigning, by the one or more processors, a frequency score to the candidate landmark based on an amount of times the user has visited the candidate landmark;  (see FIG. 13, block 1324 where a user can be counted as passing by a location via a message) (see paragraph 409-410 where a smartphone can indicate a popular item that is close by that is highly rated by other users)
assigning, by the one or more processors, a recency score to the candidate landmark based on the amount of time since the user most recently visited the candidate landmark; and (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message) 
combining, by the one or more processors, the frequency and recency scores to generate an overall score for the candidate landmark.  (See paragraph 111 where a most recent tracking of location is provided in a central server is a passive mode of operation and also and see FIG. 3 where a sighting message is provided about a location information and time and is broadcast to the server device) (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of SPIGG with the disclosure of Kangas since SPIGG teaches that a smartphone can transmit a wireless identify message from a user’s mobile device and to a server device.  A counter value and a time of the message and the location can be provided. See blocks 1314-1328.  The smartphone can receive information about popular nearby deals, highly-rated nearby deals, relevant nearby deals, etc.) within a geofenced area.  See paragraph 410 of Spigg. 

Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Australian Patent Pub. No.: AU2010218372B2 to Davis that was filed in 2009 and in view of U.S. Patent Application Pub. No.: US 2013/0217333A1 to Spigg et al. and in view of Korean Patent Pub. NO.: KR20160145153A to Vaccari et al. that was filed in 2014 (US20200356155A1) assigned to FACEBOOK™ and in view of Hui and in view of Lim.

Kangas is silent but Vacarri teaches “6. (Original) The method of claim 5, wherein combining the frequency and recency scores (see paragraph 22) includes assigning weights to each of the frequency and recency scores (see paragraph 76 where the history and frequency of the meetings are determined) and combining the weighted frequency and recency scores”. (See paragraph 61 and 79)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of VACARRI with the disclosure of Kangas since VACARRI teaches that a smartphone can monitor a location of two users and how recent the two users share the same location and also an affinity of the two user’s social network groups. Then the users can have the same location history as each other.  This can be used for improved notification settings and rules based on the affinity of the two users and to display similar content.  For example, the news feeds of each other user A may be displayed to user B and vice versa as these are deemed more relevant based on the affinity, location and recency of the location history.   See paragraph 60-70 of Vacarri. 

Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Hui and in view of Lim. 

Kangas discloses “…7. (Original) A method for providing navigation directions using personalized landmarks, the method comprising: (see FIG. 5 where a current GPS location is taken and an in range number of landmarks are in range and stored in a data base and those are analyzed in the image in blocks 402-412 for a match between the landmark in the image and also the dataset in range landmarks) (See FIG. 3 where the known landmark and indicator as x is shown  to the user to correct the GPS location)
receiving, at one or more processors, a request for navigation directions for a user of a portable device from a starting location to a destination location; generating, by the one or more processors, a set of navigation instructions to the destination location, each navigation instruction in the set including a maneuver at a particular location, and for at least one navigation instruction in the set: (see FIG. 1 where the device can determine 1. A location of the landmark using the GPS receiver and 2. Determine a location of the landmark using an object recognition program and then compare the two for an error to correct the gps and then provide navigation instruction using the correct navigation instructions with a high accuracy and see FIG. where the vehicle is moving straight on the road toward the landmarks)
Kangas is silent but Basson teaches “…obtaining a location history for the user; (see FIG. 5 where the location of the user is determined in block 508 and then annotated in block 510 and then it is created in a record 512)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Basson with the disclosure of Kangas since Basson teaches that a landmark may be frequented regularly by a driver as this is a popular thing to see and enjoy.  This can be annotated and shared to other second drivers that many other first users visit this location (regularly) and that this particular landmark is visited most frequently by a number of first drivers who passed by this point.  See paragraph 1-11.  For example, a popular store or restaurant can be called out to the second driver based on the first driver’s metrics.  Additionally, a tricky route can be determined to be a landmark and can use this to point out a hard to understand route to other GPS users. See paragraph 30-35.  This can provide an improved GPS device as it can call out popular routes that are close by that would otherwise be “hidden” or calls out a hard route using a landmark as assistance or “when you are passing city hall you will see flashing lights on Jones Street. This can provide navigation metadata or hints. See paragraph 1-11 and 30-40 of Basson. 
Kangas is silent but Hui teaches “..a location history for the user indicative of locations that the user visited for more than a threshold duration”. (see paragraph 10-13, and 27, 66, 81-103 and claim 20);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of HUI of Qualcomm with the disclosure of Kangas since HUI teaches that a landmark may be frequented regularly by an individual and a threshold time at the location can be stored in a location record. For example, the user may travel to Wholefoods™ and may visit the store. However, the user may be at the bakery at the location for one hour, which greatly exceeds the average time at the point of interest. A location record can be created in a database to indicate that the user spent at the location exceeds the average and then the server can be provided with a location record.  See paragraph 103-121.   This can be used to provide inferences that the store is successful or alternatively that no users are spending any time in other areas and a negative inference can be determined using the GPS trace information.  See paragraph 1-14 and 121 and claims 1-20 of HUI. 


Kangas discloses “….selecting a navigation landmark within a threshold distance of the particular
location for the maneuver, the navigation landmark selected based on at least one of (i) (see FIG. 5 where a current GPS location is taken and an in range number of landmarks are in range and stored in a data base and those are analyzed in the image in blocks 402-412 for a match between the landmark in the image and also the dataset in range landmarks)
Claim 7 is amended to recite and Kangas is silent but Lim teaches “…selecting …one of the plurality of candidate landmarks by ranking the plurality of candidate landmarks based at least in part on a recency in which the user has visited each candidate landmark based on an amount of time since the user most recently visited the candidate landmark according to the location history”.  (see definition 7 where the algorithm 1 provides that more recent visits in which the user has visited the area is more relevant and contributes more; and where a recency preference is sued as a next check in prediction, and expert identification; see also abstract where  (i) a weighted updating of user interests based on the recency of their POI visits and (ii) an automatic weighting between POI popularity and user interests based on the tourist’s activity level is made.) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of LIM with the disclosure of Kangas since LIM teaches that a point of interest for a personalized trip recommendation of POI and for touring a city can be determined merely by reviewing FLICKR™ images and determining a weighting for user interests based on a recency of the POI visit and also by weighting a popularity of those among other users.  The recency score can be provided to rank higher more recent user visits rather than past POI interests.  For example, if the most recent visits indicate the Eiffel tower and this is highly ranked amount all users then this landmark is ranked higher and suggested for a trip recommendation.   This can provide a ranking of the best tour sites being based on the “recency POI visits” of multiple users as POI visits are more relevant to a user and contribute more to the modeling of the user’s interests. Additionally, older POI visits are discarded and ranked lower as not as relevant.  See abstract and pages 1-5 of Lim. 

Kangas is silent but Basson teaches “ …on (ii) an amount of
time since the user most recently visited the navigation landmark according to the
location history; and 3 ”  (see claims 4-5)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Basson with the disclosure of Kangas since Basson teaches that a landmark may be frequented regularly by a driver as this is a popular thing to see and enjoy.  This can be annotated and shared to other second drivers that many other first users visit this location (regularly) and that this particular landmark is visited most frequently by a number of first drivers who passed by this point.  See paragraph 1-11.  For example, a popular store or restaurant can be called out to the second driver based on the first driver’s metrics.  Additionally, a tricky route can be determined to be a landmark and can use this to point out a hard to understand route to other GPS users. See paragraph 30-35.  This can provide an improved GPS device as it can call out popular routes that are close by that would otherwise be “hidden” or calls out a hard route using a landmark as assistance or “when you are passing city hall you will see flashing lights on Jones Street. This can provide navigation metadata or hints. See paragraph 1-11 and 30-40 of Basson. 

Kangas discloses “….generating the navigation instruction referencing the selected navigation landmark; and (see FIG. 5 where a current GPS location is taken and an in range number of landmarks are in range and stored in a data base and those are analyzed in the image in blocks 402-412 for a match between the landmark in the image and also the dataset in range landmarks)
causing, by the one or more processors, the set of navigation instructions to be provided via a user interface of the portable device. ”.  (See FIG. 3 where the known landmark and indicator as x is shown  to the user to correct the GPS location)
Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Davis and in view of Hui and in view of Lim. 

Kangas is silent but Davis teaches “…8. (Original) The method of claim 7, wherein selecting a navigation landmark at least near the particular location for the maneuver includes:
for each of the plurality of candidate landmarks at least near the particular location for the maneuver, assigning, by the one or more processors, a score to the candidate landmark based on at least one of (i) the frequency in which the user has visited the candidate landmark or (ii) the amount of time since the user most recently visited the candidate landmark; (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIS with the disclosure of Kangas since DAVIS teaches that a route can have a landmark business that may be frequented regularly and that is highly reviewed.  This can indicate a favorable location and that the location is preferable and should be visited.  However, contrarily a second different business can also be frequented but is reviewed negatively and should be avoided and this can provide a less desirable stop and/or route for a new driver. This can provide an improved GPS device as it can call out popular restaurants and also bad restaurants that are close by that would otherwise be visited.  This can provide navigation hints and providing improved routes near all of the favorable areas. See paragraph 30-37 of Davis. 

Kangas is silent but Davis teaches “…ranking, by the one or more processors, each of the plurality of candidate landmarks according to the respective scores; and
selecting, by the one or more processors, a highest ranking candidate landmark. ”. (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIS with the disclosure of Kangas since DAVIS teaches that a route can have a landmark business that may be frequented regularly and that is highly reviewed.  This can indicate a favorable location and that the location is preferable and should be visited.  However, contrarily a second different business can also be frequented but is reviewed negatively and should be avoided and this can provide a less desirable stop and/or route for a new driver. This can provide an improved GPS device as it can call out popular restaurants and also bad restaurants that are close by that would otherwise be visited.  This can provide navigation hints and providing improved routes near all of the favorable areas. See paragraph 30-37 of Davis. 

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Australian Patent Pub. No.: AU2010218372B2 to Davis that was filed in 2009 and in view of U.S. Patent Application Pub. No.: US 2013/0217333A1 to Spigg et al. and in view of Hui and in view of Lim.

Kangas is silent but Spigg et al. teaches “9. (Original) The method of claim 8, wherein for each of the plurality of candidate landmarks assigning a score to the candidate landmark includes:
assigning, by the one or more processors, a frequency score to the candidate landmark based on an amount of times the user has visited the candidate landmark; (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message)
assigning, by the one or more processors, a recency score to the candidate landmark based on the amount of time since the user most recently visited the candidate landmark; and (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message)
combining, by the one or more processors, the frequency and recency scores to generate an overall score for the candidate landmark. (See paragraph 111 where a most recent tracking of location is provided in a central server is a passive mode of operation and also and see FIG. 3 where a sighting message is provided about a location information and time and is broadcast to the server device) (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of SPIGG with the disclosure of Kangas since SPIGG teaches that a smartphone can transmit a wireless identify message from a user’s mobile device and to a server device.  A counter value and a time of the message and the location can be provided. See blocks 1314-1328.  The smartphone can receive information about popular nearby deals, highly-rated nearby deals, relevant nearby deals, etc.) within a geofenced area.  See paragraph 410 of Spigg. 

Claims 10-11 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Australian Patent Pub. No.: AU2010218372B2 to Davis that was filed in 2009 and in view of U.S. Patent Application Pub. No.: US 2013/0217333A1 to Spigg et al. and in view of Korean Patent Pub. NO.: KR20160145153A to Vaccari et al. that was filed in 2014 (US20200356155A1) and in view of Hui and in view of Lim.

Kangas is silent but Vacarri teaches “10. (Currently Amended) The method of  (see paragraph 22)  (see paragraph 76 where the history and frequency of the meetings are determined)  (See paragraph 61 and 79)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of VACARRI with the disclosure of Kangas since VACARRI teaches that a smartphone can monitor a location of two users and how recent the two users share the same location and also an affinity of the two user’s social network groups. Then the users can have the same location history as each other.  This can be used for improved notification settings and rules based on the affinity of the two users and to display similar content.  For example, the news feeds of each other user A may be displayed to user B and vice versa as these are deemed more relevant based on the affinity, location and recency of the location history.   See paragraph 60-70 of Vacarri. 

Kangas is silent but Spigg et al. teaches “11. (Currently Amended) The method of 
for each navigation instruction in the set of navigation instructions:
identifying, by the one or more processors, a candidate landmark; and 4
 assigning, by the one or more processors, a score to the candidate landmark
based on at least one of (i) the frequency in which the user has visited the candidate
landmark or (ii) the amount of time since the user most recently visited the candidate (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message)
landmark;
selecting, by the one or more processors, a subset of the candidate landmarks having scores above a threshold score; and (See paragraph 111 where a most recent tracking of location is provided in a central server is a passive mode of operation and also and see FIG. 3 where a sighting message is provided about a location information and time and is broadcast to the server device) (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of SPIGG with the disclosure of Kangas since SPIGG teaches that a smartphone can transmit a wireless identify message from a user’s mobile device and to a server device.  A counter value and a time of the message and the location can be provided. See blocks 1314-1328.  The smartphone can receive information about popular nearby deals, highly-rated nearby deals, relevant nearby deals, etc.) within a geofenced area.  See paragraph 410 of Spigg. 

Kangas is silent but Davis teaches “…for each navigation instruction associated with a selected landmark, generating the navigation instruction referencing the selected landmark”. (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIS with the disclosure of Kangas since DAVIS teaches that a route can have a landmark business that may be frequented regularly and that is highly reviewed.  This can indicate a favorable location and that the location is preferable and should be visited.  However, contrarily a second different business can also be frequented but is reviewed negatively and should be avoided and this can provide a less desirable stop and/or route for a new driver. This can provide an improved GPS device as it can call out popular restaurants and also bad restaurants that are close by that would otherwise be visited.  This can provide navigation hints and providing improved routes near all of the favorable areas. See paragraph 30-37 of Davis. 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of Australian Patent Pub. No.: AU2010218372B2 to Davis that was filed in 2009 and in view of Hui and in view of Lim.
Kangas is silent but Davis teaches “…12. (Currently Amended) The method of 
obtaining, by the one or more processors, indications of a plurality of points of interest previously visited by the user according to the location history; (see p. 30-36)
identifying, by the one or more processors, a subset of the plurality of points of interest within the threshold distance of the particular location for the maneuver; and
selecting, by the one or more processor, one of the subset of points of interest as the navigation landmark based on at least one of (i) a frequency in which the user has visited each of the points of interest in the subset or (ii) an amount of time since the user most recently visited each of the points of interest in the subset”. ”. (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIS with the disclosure of Kangas since DAVIS teaches that a route can have a landmark business that may be frequented regularly and that is highly reviewed.  This can indicate a favorable location and that the location is preferable and should be visited.  However, contrarily a second different business can also be frequented but is reviewed negatively and should be avoided and this can provide a less desirable stop and/or route for a new driver. This can provide an improved GPS device as it can call out popular restaurants and also bad restaurants that are close by that would otherwise be visited.  This can provide navigation hints and providing improved routes near all of the favorable areas. See paragraph 30-37 of Davis. 

Claim 13 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of U.S. Patent No.: 10,900,793 B2 to Jung et al. and in view of Hui and in view of Lim.

Kangas is silent but Jung teaches “…13. (Currently Amended) The method of  (see col. 14, lines 1-30 and col. 13, lines 57-67 and claims 1-2 and FIG. 5b where a location of a landmark is provided and then a turn is made 561 and col. 16, lines 1-34).
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of JUNG with the disclosure of Kangas since JUNG teaches that a device can correct a vehicle path using a detected landmark.   The vehicle path guiding apparatus also corrects the vehicle location information based on location information of a landmark on a driving path instead of using the location information of the intersection. For example, when a building represented on the 2D map is detected from the multi-view image, the vehicle path guiding apparatus corrects the vehicle location information by matching the detected building to the 2D map. Also, when a road shape represented on the 2D map is detected from the 3D map of the environment around the vehicle generated through the visual SLAM, the vehicle path guiding apparatus corrects the vehicle location information by matching the detected road shape to the 2D map. The landmark is also referred to as a way point or a point of interest (POI). This can provide improved accuracy based on a real world location rather than erroneous information.  See claims 1-10 of Jung. 


Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of U.S. Patent No.: 8,396,287 B2 to Adam et al. that was filed in 2009 and in view of Hui and in view of Lim.

Kangas discloses “…14. (Original) A method for providing search suggestions based on familiarity to a user, the method comprising:
receiving, at one or more processors, a geographic search query from a user of a portable device (see FIG. 5 where a current GPS location is taken and an in range number of landmarks are in range and stored in a data base and those are analyzed in the image in blocks 402-412 for a match between the landmark in the image and also the dataset in range landmarks) (See FIG. 3 where the known landmark and indicator as x is shown  to the user to correct the GPS location); (see FIG. 1 where the device can determine 1. A location of the landmark using the GPS receiver and 2. Determine a location of the landmark using an object recognition program and then compare the two for an error to correct the gps)
Kangas is silent but Basson teaches obtaining, by the one or more processors, a location history for ; (see FIG. 5 where the location of the user is determined in block 508 and then annotated in block 510 and then it is created in a record 512)
Kangas is silent but Hui teaches “..a location history for the user indicative of locations that the user visited for more than a threshold duration”. (see paragraph 10-13, and 27, 66, 81-103 and claim 20);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of HUI of Qualcomm with the disclosure of Kangas since HUI teaches that a landmark may be frequented regularly by an individual and a threshold time at the location can be stored in a location record. For example, the user may travel to Wholefoods™ and may visit the store. However, the user may be at the bakery at the location for one hour, which greatly exceeds the average time at the point of interest. A location record can be created in a database to indicate that the user spent at the location exceeds the average and then the server can be provided with a location record.  See paragraph 103-121.   This can be used to provide inferences that the store is successful or alternatively that no users are spending any time in other areas and a negative inference can be determined using the GPS trace information.  See paragraph 1-14 and 121 and claims 1-20 of HUI. 


Kangas is silent but Adam teaches “…identifying, by the one or more processors, a set of search results in response to the geographic search query, the set of search results” .  (see col. 3, lines 15 to 55 where a photo of the Eiffel tower can be stored and then added to it a number of tags of france, and paris and Europe for search results by other users) 
Kangas is silent but Basson teaches “…including at least one point of interest that has previously been visited by the user according to the location history; ”  (see claims 4-5)
Claim 14 is amended to recite and Kangas is silent but Lim teaches “…ranking by the processor…..search results based in part on a recency in which the user has visited each search result according to the location history”.  (see definition 7 where the algorithm 1 provides that more recent visits in which the user has visited the area is more relevant and contributes more; and where a recency preference is sued as a next check in prediction, and expert identification; see also abstract where  (i) a weighted updating of user interests based on the recency of their POI visits and (ii) an automatic weighting between POI popularity and user interests based on the tourist’s activity level is made.) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of LIM with the disclosure of Kangas since LIM teaches that a point of interest for a personalized trip recommendation of POI and for touring a city can be determined merely by reviewing FLICKR™ images and determining a weighting for user interests based on a recency of the POI visit and also by weighting a popularity of those among other users.  The recency score can be provided to rank higher more recent user visits rather than past POI interests.  For example, if the most recent visits indicate the Eiffel tower and this is highly ranked amount all users then this landmark is ranked higher and suggested for a trip recommendation.   This can provide a ranking of the best tour sites being based on the “recency POI visits” of multiple users as POI visits are more relevant to a user and contribute more to the modeling of the user’s interests. Additionally, older POI visits are discarded and ranked lower as not as relevant.  See abstract and pages 1-5 of Lim. 

Kangas is silent but Adam teaches “…causing, by the one or more processors, the set of search results to be provided via a user interface of the portable device, wherein the set of search results are annotated with a description of a relationship between the point of interest and the user according to the location history. (See col. 3, line 10 to col. 7, line 56)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Basson with the disclosure of Kangas since Basson teaches that a landmark may be frequented regularly by a driver as this is a popular thing to see and enjoy.  This can be annotated and shared to other second drivers that many other first users visit this location (regularly) and that this particular landmark is visited most frequently by a number of first drivers who passed by this point.  See paragraph 1-11.  For example, a popular store or restaurant can be called out to the second driver based on the first driver’s metrics.  Additionally, a tricky route can be determined to be a landmark and can use this to point out a hard to understand route to other GPS users. See paragraph 30-35.  This can provide an improved GPS device as it can call out popular routes that are close by that would otherwise be “hidden” or calls out a hard route using a landmark as assistance or “when you are passing city hall you will see flashing lights on Jones Street. This can provide navigation metadata or hints. See paragraph 1-11 and 30-40 of Basson. 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of ADAM with the disclosure of Kangas since ADAM teaches that a device can detect landmarks in an image such as an Eiffel Tower. Tags associated with these images can also be scanned such as France, Paris, and an aggregation of these tags can provide an automatic landmark recognition system so that when an image that correlates to the landmark is scanned then an annotated item can also be scanned to indicate the identity of the landmark image. This can provide improved accuracy based on 1, visual information and 2. Non visual information a landmark can be identified.  See claims 1-16 of Adam and col. 3, lines 1-40. 

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of U.S. Patent No.: 8,396,287 B2 to Adam et al. that was filed in 2009 and in view of Davis and in view of Hui and in view of Lim.

Kangas is silent but Adam teaches “…15. (Original) The method of claim 14, further comprising:
ranking, by the one or more processors, each of the search results in the set according to relevancy to the geographic search query; (See col. 3, line 10 to col. 7, line 56);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of ADAM with the disclosure of Kangas since ADAM teaches that a device can detect landmarks in an image such as an Eiffel Tower. Tags associated with these images can also be scanned such as France, Paris, and an aggregation of these tags can provide an automatic landmark recognition system so that when an image that correlates to the landmark is scanned then an annotated item can also be scanned to indicate the identity of the landmark image. This can provide improved accuracy based on 1, visual information and 2. Non visual information a landmark can be identified.  See claims 1-16 of Adam and col. 3, lines 1-40. 

Kangas is silent but Davis teaches “…boosting, by the one or more processors, rankings of search results in the set that have been previously visited by the user according to the location history; and
causing, by the one or more processors, the set of search results to be provided ina ranked order via a user interface of the portable device. ”. (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIS with the disclosure of Kangas since DAVIS teaches that a route can have a landmark business that may be frequented regularly and that is highly reviewed.  This can indicate a favorable location and that the location is preferable and should be visited.  However, contrarily a second different business can also be frequented but is reviewed negatively and should be avoided and this can provide a less desirable stop and/or route for a new driver. This can provide an improved GPS device as it can call out popular restaurants and also bad restaurants that are close by that would otherwise be visited.  This can provide navigation hints and providing improved routes near all of the favorable areas. See paragraph 30-37 of Davis. 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of U.S. Patent No.: 8,396,287 B2 to Adam et al. that was filed in 2009 and in view of Davis and in view of Spigg and in view of Hui and in view of Lim. 

Kangas is silent but Spigg et al. teaches “16. (Original) The method of claim 15, wherein boosting rankings of search results in the set that have been previously visited by the user includes:
assigning, by the one or more processors, a score to each of the search results in the set according to relevancy to the geographic search query;
increasing, by the one or more processors, scores for search results in the set of search results corresponding to points of interest that have previously been visited by the user; and
ranking, by the one or more processors, each of the search results in the set according to the scores. (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message) (See paragraph 111 where a most recent tracking of location is provided in a central server is a passive mode of operation and also and see FIG. 3 where a sighting message is provided about a location information and time and is broadcast to the server device) (see FIG. 13, block 1324 where a rolling counter value and time is provided when the user’s mobile device travels to the location via a sighting message);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of SPIGG with the disclosure of Kangas since SPIGG teaches that a smartphone can transmit a wireless identify message from a user’s mobile device and to a server device.  A counter value and a time of the message and the location can be provided. See blocks 1314-1328.  The smartphone can receive information about popular nearby deals, highly-rated nearby deals, relevant nearby deals, etc.) within a geofenced area.  See paragraph 410 of Spigg. 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of U.S. Patent No.: 8,396,287 B2 to Adam et al. that was filed in 2009 and in view of Davis and in view of Hui and in view of Lim.

Kangas is silent but Davis teaches “…17. (Currently Amended) The method of claim[[s]] 15 [[or 16]], wherein boosting, by the one or more processors, rankings of search results in the set that have been previously visited by the user according to the location history includes:
assigning, by the one or more processors, a first score to each of the search results in the set according to relevancy to the geographic search query;
assigning, by the one or more processors, a second score to each of the search results in the set according to an amount of times the user has visited a point of interest corresponding to the search result; (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided)
assigning, by the one or more processors, a third score to each of the search results in the set according to an amount of time since the user most recently visited the point of interest corresponding to the search result; (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided)
combining, by the one or more processors, the first, second, and third scores to generate an overall score for each of the search results in the set; and (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided)
ranking, by the one or more processors, each of the search results in the set according to the overall scores. ”. (see claims 1-9 and paragraph 36 where the frequently viewed by the individuals many times and commented favorable ratings is scored in a high social network score while businesses that are low scored are considered a landmark to be avoided);
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of DAVIS with the disclosure of Kangas since DAVIS teaches that a route can have a landmark business that may be frequented regularly and that is highly reviewed.  This can indicate a favorable location and that the location is preferable and should be visited.  However, contrarily a second different business can also be frequented but is reviewed negatively and should be avoided and this can provide a less desirable stop and/or route for a new driver. This can provide an improved GPS device as it can call out popular restaurants and also bad restaurants that are close by that would otherwise be visited.  This can provide navigation hints and providing improved routes near all of the favorable areas. See paragraph 30-37 of Davis. 
Claim 17 is amended to recite and Kangas is silent but Lim teaches “…assigning a third score based at least in part on a recency in which the user has visited according to the search result history”.  (see definition 7 where the algorithm 1 provides that more recent visits in which the user has visited the area is more relevant and contributes more; and where a recency preference is sued as a next check in prediction, and expert identification; see also abstract where  (i) a weighted updating of user interests based on the recency of their POI visits and (ii) an automatic weighting between POI popularity and user interests based on the tourist’s activity level is made.) 
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of LIM with the disclosure of Kangas since LIM teaches that a point of interest for a personalized trip recommendation of POI and for touring a city can be determined merely by reviewing FLICKR™ images and determining a weighting for user interests based on a recency of the POI visit and also by weighting a popularity of those among other users.  The recency score can be provided to rank higher more recent user visits rather than past POI interests.  For example, if the most recent visits indicate the Eiffel tower and this is highly ranked amount all users then this landmark is ranked higher and suggested for a trip recommendation.   This can provide a ranking of the best tour sites being based on the “recency POI visits” of multiple users as POI visits are more relevant to a user and contribute more to the modeling of the user’s interests. Additionally, older POI visits are discarded and ranked lower as not as relevant.  See abstract and pages 1-5 of Lim. 

Claims 18-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2013/0147661 A1 to Kangas et al. that was filed in 2011 (hereinafter “KANGAS”) and assigned to IBM™ and in view of United States Patent No.: 10,595.463 B2 to Basson and in view of U.S. Patent No.: 8,396,287 B2 to Adam et al. that was filed in 2009 and in view of Hui and in view of Lim.

Kangas is silent but Basson teaches “…18. (Currently Amended) The method of 
annotating the set of search results with an indication of the frequency in which the user has visited the point of interest; or ”  (see claims 4-5)
annotating the set of search results with an indication of a most recent time in which the user has visited the point of interest. ”  (see claims 4-5)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of Basson with the disclosure of Kangas since Basson teaches that a landmark may be frequented regularly by a driver as this is a popular thing to see and enjoy.  This can be annotated and shared to other second drivers that many other first users visit this location (regularly) and that this particular landmark is visited most frequently by a number of first drivers who passed by this point.  See paragraph 1-11.  For example, a popular store or restaurant can be called out to the second driver based on the first driver’s metrics.  Additionally, a tricky route can be determined to be a landmark and can use this to point out a hard to understand route to other GPS users. See paragraph 30-35.  This can provide an improved GPS device as it can call out popular routes that are close by that would otherwise be “hidden” or calls out a hard route using a landmark as assistance or “when you are passing city hall you will see flashing lights on Jones Street. This can provide navigation metadata or hints. See paragraph 1-11 and 30-40 of Basson. 

Adams teaches “…19. (Currently Amended) The method of  (see col. 3, lines 15 to 55 where a photo of the Eiffel tower can be stored and then added to it a number of tags of France, and Paris and Europe for search results by other users)  (See col. 3, line 10 to col. 7, line 56)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of ADAM with the disclosure of Kangas since ADAM teaches that a device can detect landmarks in an image such as an Eiffel Tower. Tags associated with these images can also be scanned such as France, Paris, and an aggregation of these tags can provide an automatic landmark recognition system so that when an image that correlates to the landmark is scanned then an annotated item can also be scanned to indicate the identity of the landmark image. This can provide improved accuracy based on 1, visual information and 2. Non visual information a landmark can be identified.  See claims 1-16 of Adam and col. 3, lines 1-40. 

Adams teaches “…20. (Currently Amended) The method of 
causing, by the one or more processors, indications of each of the search results to be presented in a digital map display. (see col. 3, lines 15 to 55 where a photo of the Eiffel tower can be stored and then added to it a number of tags of france, and paris and Europe for search results by other users)  (See col. 3, line 10 to col. 7, line 56)
It would have been obvious for one of ordinary skill in the art before the time of the effective filing date of the present disclosure to combine the teachings of ADAM with the disclosure of Kangas since ADAM teaches that a device can detect landmarks in an image such as an Eiffel Tower. Tags associated with these images can also be scanned such as France, Paris, and an aggregation of these tags can provide an automatic landmark recognition system so that when an image that correlates to the landmark is scanned then an annotated item can also be scanned to indicate the identity of the landmark image. This can provide improved accuracy based on 1, visual information and 2. Non visual information a landmark can be identified.  See claims 1-16 of Adam and col. 3, lines 1-40. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668